Alvey, C. J.,
filed the following concurring opinion:
While I concur in the conclusion arrived at by the opinion of the Court in this case, I do not concur in the reasoning upon which that conclusion is based. I shall therefore state briefly my views of the case.
That the testator intended to effect a change in the disposition of his estate by the erasures or obliterations made in his will, cannot admit of a doubt. The only question is, whether such obliterations can be allowed to have the effect of revocation under the statute.
Section 302, of Art. 93 of the Code, was literally transcribed from section 6 of the Statute of Frauds (29 Car. II, c. 3); and by that section it is declared that “Ho devise in writing of lands, &c., or any clause thereof, shall he revocable otherwise than by some other will or codicil in writing, or other writing declaring the 'same, or burning, cancelling, tearing or obliterating the same by the testator himself, or in his presence and by his direction and consent.” By the express terms of the statute, therefore, the testator *503was at liberty to revoke any devise or any clause thereof contained in his will, by simply cancelling or obliterating the same, without the ceremony of republication. And it is not disputed that the obliterations that appear in the will were made by the testator himself.
The testator left ten children; seven sons and three •daughters. By his will he appointed his two sons, John E. and Leo, his executors and trustees. He directed that his estate be divided into ten equal parts or shares, and he gave to all his children life estates in their respective shares, with remainders over to their children, except his two sons John E. and Leo, to whom he gave their respective shares absolutely and in fee. Some time after making the will, the testator, for some reason not apparent, erased or obliterated the names of his sons John and Leo where-ever they occurred in the will; and the will in that form was admitted to probate. According to the rational effect produced by the erasures upon the context of the will, the exception made in favor of his two sons would be revoked, and their fee simple estates reduced to life estates, as in the case of his other children. The clauses in the will making the exception in favor of his two sons being in their nature separate and distinct, should, if the revocation pro tanto were effectual, be regarded as entirely expunged from the will, and none of the terms employed in making the exception should be applied to the sons generally of the testator; for that would plainly contravene the whole scheme of the will, and defeat the manifest intent of the testator. In other words, the will should be read as if the exception in favor of the two sons had never been incorporated in it.
How, with respect to the competency of the testator to make revocation of a devise by the simple erasure or ob-jj literation of the name of the devisee, I can entertain no! doubt whatever. Hor can I entertain a doubt of the competency of the testator to revoke pro tanto by simply re-j *504ducing a larger to a smaller estate, when the act of revocation consists simply in erasing or obliterating the name of ijithe devisee, or the terms by which the larger estate is given. But in all such cases we must h*ave regard to the effect of such revocation upon the rights of other persons, who may claim under the will. If the effect of such revocation is to enlarge the estate or interests of other devisees, or to raise new interests or rights under the will,. then it is not simply a revocation, hut a new devise, which can only he made byre-execution and re-publication of the will. This I take to he well established upon authority.
In the case of Larkins vs. Larkins, 3 B. & Pul., 16, a case arising upon the 6th section of the Statute of Frauds, the testator made a devise of land, in due form to three persons as joint tenants in fee, and afterwards struck out the name of one of the devisees, without re-execution and re-publication of the will; and it was held, that the erasure would operate as a revocation of the will protanto. Lord Alvanlby, C. J., said: “ Whatever this alteration he, it is not an alteration arising from a new gift, hut merely from a revocation. If the remaining devisees were to acquire any estate which they had not before, something, beyond a mere revocation would he necessary. If therefore the devisees had been tenants in common, upon the erasure of one name the remaining two would take no more than two-thirds of the estate.” The same principle was conceded in the case of Short vs. Smith, 4 East, 419.
Then we have the recent case of Swinton vs. Bailey, 1 Ex. Div., 120, on appeal, and 4 App. Cas. (H. L.,) 70, where the question underwent most thorough consideration. In that case, a testator, by his will duly executed and attested, devised realty to his mother, “Elizabeth Eley, her heirs and assigns forever.” Some time after the execution of the will, the testator drew his pen through the words “ Eley, her heirs and assigns forever,” and then wrote the word “Eley” above the words erased. *505And on the question whether the obliteration cut down the devise from an estate in fee to an estate for life, as being a revocation of a devise, or of a clause thereof,, within section 6 of the Statute of Frauds, it was held, (reversing the judgment of the Exchequer Division,) that such erasure or obliteration was a revocation of a clause of a devise, within the Statute, and that the mother took an estate for life only. The judgment of the Court of the Exchequer Division proceeded upon the ground exclusively that the words erased did not constitute a clause of a devise, within the meaning of the Statute. But the Court of Appeal did not concur in that view, and reversed the judgment. The latter Court held that the word “clause” as employed in the 6th section of the Statute means nothing more than “part,” and that the words, erased constituted a clause within the section; and the devise being one in fee simple it was divisible into two parts, and that being so, it was competent to the testator who gave tlie^larger estate, to revoke by erasure the gift to the extent of cutting it down to a devise of an estate for life. Cockbubn, C. J., in delivering his opinion in the Court of Appeal, said: “How I quite agree that you cannot by merely striking out words alter a will so as to enlarge the estate of some one who takes under the will, or so as to have the effect of granting a new estate to some one. But when the purpose is simply to revoke and undo something which has been done, and when the effect of striking out certain words is to revoke what has been given, and no more, it does not seem to me to be brought at all within the mischief contemplated by the Act, or to be inconsistent with the terms of the section.” The other Judges expressed substantially the same view. The case was taken by appeal to the House of Lords, where the judgment of the Court of Appeal was affirmed without dissent, and for very much the same reasons that had been assigned for the judgment in the Court of Appeal. 4 App. Cas., 70.
*506Now, taking the principle of the case' just cited to he •established, and that the effect of the obliterations in the will in this case would be to reduce the estates given to ■the two sons from fee simple to life estates, the question is, will such revocation, if allowed, have the further effect to give new estates to other persons, or to enlarge the •estates of other devisees in the will? As we have seen, the devises to the two sons being of fee simple estates, the revocation of those devises, and the treating the exceptions in favor of those two sons as if they had never been incorporated into the will, place those two sons in the class with all the other children, who take but life •estates, with remainders to their children, and in default of children or descendants, over to other devisees under the will. Such revocation, therefore, if allowed to have effect, would not only cut down the greater to less estates, .so far as the two sons are concerned, but would have the further effect to give new estates to other narties, .or to enlarge the estates of other devisees; and tnat being the •case, the attempted revocation pro tanto cannot be allowed to take effect. The will must therefore be read as if the obliterations had never been made. And consequently, John E. and Leo take absolute estates in fee under their father’s will.
Judges Miller and Irving authorize me to say that they concur in these views.